Porter, J.
delivered the opinion of the court, in this case the plaintiff has prayed a mandamus might be directed to the judge of the first district, to compel him to grant an appeal, from a final judgment, rendered in his court.
The ground of this application is, that though the demand does not exceed $300, nor that of the defendant, in re-convention, amount to that sum, yet, the two taken together do, and that so considered the case is one, of which the court can take cognizance.
*567Eastern Dis'ct
April, 1827.
The plaintiff has relied on authorities from Toullier and Sirey, But they cannot aid us much in construing our constitution. This point has already been expressly decided by this court, and we have discovered nothing in the books referred to, to induce us to change our opinion. Vol. 2, n. s. 314. 7 Toullier, No. 418. Code annote par Sirey, 453.
Let the rule fee, therefore, discharged.